Exhibit 10.3

 

Execution Version

 

THE HOWARD HUGHES CORPORATION
WARRANT PURCHASE AGREEMENT

 

Purchaser:  David R. O’Reilly

 

Date of Purchase:  October 7, 2016

 

Purchase Price:  $1,000,000.00

 

Number of Shares Underlying Warrant:  50,125

 

Exercise Price Per Share:  $112.08

 

THE HOWARD HUGHES CORPORATION, a Delaware corporation (the “Corporation”), is
pleased to give you the opportunity to purchase a Warrant (the “Warrant”) to
purchase shares of the Corporation’s authorized common stock, par value $0.01
per share, subject to the terms and conditions set forth in this Warrant
Purchase Agreement (this “Agreement”).  The purchase of the Warrant is
specifically conditioned upon the execution by you of this Agreement.  The Date
of Purchase of the Warrant, the number of shares issuable upon exercise of the
Warrant (the “Warrant Shares”), and the Exercise Price per share are stated
above.  The Purchase Price shall be paid to the Corporation no later than three
Business Days following the Effective Date (as defined below) and if not so paid
this Agreement shall terminate without further action.  This Agreement was
entered into prior to you becoming the Chief Financial Officer of the
Corporation and is not governed by The Howard Hughes Corporation 2010 Equity
Incentive Plan.

 

This Agreement sets forth the terms of the agreement between you and the
Corporation with respect to the Warrant.  By accepting this Agreement, you agree
to be bound by all of the terms hereof.

 

1.             Definitions.  As used in this Agreement, the following terms have
the meanings set forth below:

 

(a)           “Board of Directors” means the board of directors of the
Corporation.

 

(b)           “Business Day” means any day other than a Saturday, a Sunday or a
day on which banking institutions in the State of Delaware are authorized or
obligated by law or executive order to close.

 

(c)           “Cause” shall mean, as determined in good faith by a unanimous
vote (excluding you if you are a member of the Board of Directors) of the Board
of Directors at a meeting of the Board of Directors held for such purpose, and
where you and your counsel had an opportunity (on at least 15 days prior notice)
to be heard before the Board of Directors, your:

 

(i)            conviction, plea of guilty or no contest to any felony;

 

--------------------------------------------------------------------------------


 

(ii)           gross negligence or willful misconduct in the performance of your
duties;

 

(iii)          drug addiction or habitual intoxication;

 

(iv)          commission of fraud, embezzlement, misappropriation of funds,
breach of fiduciary duty, violation of law, or a material act of dishonesty
against the Corporation, in each case that the Board of Directors determines was
willful;

 

(v)           material and continued breach of the Employment Agreement, after
notice for substantial performance is delivered by the Corporation in writing
that identifies in reasonable detail the manner in which the Corporation
believes you are in breach of this Employment Agreement;

 

(vi)          willful material breach of Corporation policy or code of conduct;
or

 

(vii)         willful and continued failure to substantially perform your duties
under the Employment Agreement (other than such failure resulting from your
incapacity due to physical or mental illness);

 

unless, in each case, the event constituting Cause is curable and has been cured
by you within 30 days of your receipt of notice from the Corporation that an
event constituting Cause has occurred and specifying the details of such event. 
If you cure an event during such period that would otherwise constitute Cause,
then the Corporation will have no right to terminate your employment for Cause. 
For purposes of this provision, no act or omission on your part shall be
considered “willful” unless it is done or omitted not in good faith or without
reasonable belief that the act or omission was in the best interests of the
Corporation.  Any act or omission based upon a resolution duly adopted by the
Board of Directors or advice of counsel for the Corporation shall be
conclusively presumed to have been done or omitted in good faith and in the best
interests of the Corporation.

 

(d)           “Change in Control” means the occurrence of any of the following
events:

 

(i)            A “change in the ownership of the Corporation” which shall occur
on the date that any one person, or more than one person acting as a group,
acquires ownership of stock in the Corporation that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Corporation; however, if any one
person or more than one person acting as a group, is considered to own more than
50% of the total fair market value or total voting power of the stock of the
Corporation, the acquisition of additional stock by the same person or persons
will not be considered a “change in the ownership of the Corporation” (or to
cause a “change in the effective control of the Corporation” within the meaning
of Section 1(d)(ii) below) and an increase of the effective percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Corporation acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this paragraph;
provided further, however, that for

 

2

--------------------------------------------------------------------------------


 

purposes of this Section 1(d)(i), the following acquisitions shall not
constitute a Change in Control:  (A) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Corporation or any entity
controlled by the Corporation, or (B) any acquisition by investors (immediately
prior to such acquisition) in the Corporation for financing purposes, as
determined by the Board of Directors in its sole discretion.  This
Section 1(d)(i) applies only when there is a transfer of the stock of the
Corporation (or issuance of stock) and stock in the Corporation remains
outstanding after the transaction.

 

(ii)           A “change in the effective control of the Corporation” which
shall occur on the date that either (A) any one person, or more than one person
acting as a group, acquires (or has acquired during the twelve month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Corporation possessing 35% or more of the total voting
power of the stock of the Corporation, except for (1) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any entity controlled by the Corporation, or (2) any acquisition
by investors (immediately prior to such acquisition) in the Corporation for
financing purposes, as determined by the Board of Directors in its sole
discretion; or (B) a majority of the members of the Board of Directors are
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
prior to the date of the appointment or election.  For purposes of a “change in
the effective control of the Corporation,” if any one person, or more than one
person acting as a group, is considered to effectively control the Corporation
within the meaning of this Section 1(d)(ii), the acquisition of additional
control of the Corporation by the same person or persons is not considered a
“change in the effective control of the Corporation,” or to cause a “change in
the ownership of the Corporation” within the meaning of Section 1(d)(i) above.

 

(iii)          The occurrence of any of the transactions contemplated by
Section 1(d)(i) or 1(d)(ii) above, in connection with which the stock of the
Corporation ceases to be publicly traded on a national securities exchange.

 

(iv)          A “change in the ownership of a substantial portion of the
Corporation’s assets” which shall occur on the date that any one person, or more
than one person acting as a group, acquires (or has acquired during the twelve
month period ending on the date of the most recent acquisition by such person or
persons) assets of the Corporation that have a total gross fair market value
equal to or more than 60% of the total gross fair market value of all the assets
of the Corporation immediately prior to such acquisition or acquisitions;
provided that the proceeds of such acquisition or acquisitions are distributed
to the shareholders of the Corporation in connection with such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the Corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.  Any
transfer of assets to an entity that is controlled by the shareholders of the
Corporation immediately after the transfer, as provided in guidance issued
pursuant to Section 409A of the Code, shall not constitute a Change in Control.

 

3

--------------------------------------------------------------------------------


 

For purposes of this Section 1(d), the provisions of Section 318(a) of the Code
regarding the constructive ownership of stock will apply to determine stock
ownership; provided, that stock underlying unvested options (including options
exercisable for stock that is not substantially vested) will not be treated as
owned by the individual who holds the option.  In addition, for purposes of this
Section 1(d), “Corporation” includes (A) the Corporation and (B) an entity that
is a stockholder owning more than 50% of the total fair market value and total
voting power (a “Majority Shareholder”) of the Corporation, or any entity in a
chain of entities in which each entity is a Majority Shareholder of another
entity in the chain, ending in the Corporation

 

(e)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)            “Common Stock” means the authorized common stock, par value $0.01
per share, as described in the Corporation’s Certificate of Incorporation.

 

(g)           “Date of Purchase” means the date designated as such in the first
paragraph of this Agreement.

 

(h)           “Disability” means the good faith determination by the Board of
Directors that you are permanently disabled.

 

(i)            “Effective Date” has the same meaning as set forth in the
Employment Agreement.

 

(j)            “Employment Agreement” means the employment agreement entered
into between the Corporation and David R. O’Reilly on October 17, 2016.

 

(k)           “Exchange Act” means the Securities Exchange Act of 1934.

 

(l)            “Exercise Notice” means the written exercise notice in the form
provided by the Board of Directors.

 

(m)          “Exercise Price” means the exercise price per share designated as
such in the first paragraph of this Agreement.

 

(n)           “Expiration Date” means the date that is one hundred eighty (180)
days after the Exercise Date.

 

(o)           “Fair Market Value” per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

 

(i)            If the Common Stock is at the time traded on NYSE, then the Fair
Market Value shall be the closing selling price per share of Common Stock on the
date in question, as the price is reported by the National Association of
Securities Dealers on NYSE.  If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

 

4

--------------------------------------------------------------------------------


 

(ii)           If the Common Stock is at the time listed on any stock exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question on the stock exchange determined by the
Board of Directors to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange.  If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

(iii)          If the Common Stock is at the time neither listed on any stock
exchange nor traded on NYSE, then the Fair Market Value shall be determined in
good faith by the Board of Directors after taking into account such factors as
the Board of Directors shall deem appropriate.

 

(p)           “Good Reason” shall mean the occurrence of any of the following
events without your written consent:

 

(i)            a material diminution in your base compensation;

 

(ii)           a material diminution in your authority, duties or
responsibilities;

 

(iii)          you no longer report directly to the Chief Executive Officer or
the Board of Directors; or

 

(iv)          any other action or inaction that constitutes a material breach by
the Corporation of the Employment Agreement;

 

provided that, in each case, you must provide a notice of termination to the
Corporation within 60 days of the initial occurrence of the event constituting
Good Reason, and the Corporation shall have the opportunity to cure such event
within 30 days of receiving such notice.  If the Corporation cures an event
during such period that would otherwise constitute Good Reason, then you will
have no right to terminate your employment for Good Reason.  Following the
occurrence of a Change in Control, any claim by you that Good Reason exists
shall be presumed to be correct unless a court of competent jurisdiction
determines that the Corporation has established by clear and convincing evidence
that Good Reason does not exist.

 

(q)           “Immediate Family” means your child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships.

 

(r)            “NYSE” means The New York Stock Exchange.

 

(s)            “Repurchasable Purchased Shares” means the Purchased Shares that
are subject to repurchase by the Company in accordance with the terms of this
Agreement.

 

2.             Vesting and Exercisability.  This Warrant will be fully vested at
the time of purchase.  Except as provided in Section 3, you may only exercise
your Warrant after the 5½ year anniversary of the Date of Purchase (the
“Exercise Date”) and before the Expiration Date.

 

5

--------------------------------------------------------------------------------


 

To the extent it has not already been exercised, the Warrant shall terminate on
the Expiration Date.

 

3.             Special Lifting of Restrictions and Change in Control. 
(a) Immediately prior to the effective date of a Change in Control or upon the
date of a termination of your employment by the Company without Cause or by you
for Good Reason, the Warrant shall be immediately exercisable and transferable,
notwithstanding the restrictions enumerated in Section 2.

 

(b)           Notwithstanding the provisions of Section 6, in the event of a
termination of your employment by reason of your death or Disability, you or
your estate (as the case may be) may sell the Warrant to a third party;
provided, however, that all terms and restrictions applicable to the Warrant
prior to the sale shall continue to apply to the Warrant after the sale to a
third party purchaser.

 

(c)           In the event of a Change in Control, you shall elect that either:

 

(i)            this Warrant be assumed by the successor entity in connection
with a Change in Control, in which case this Warrant shall be appropriately
adjusted, immediately after such Change in Control, to apply to the number and
class of securities which would have been issuable to you upon the consummation
of such Change in Control had the Warrant been exercised immediately prior to
such Change in Control, and appropriate adjustments shall also be made to the
Exercise Price, provided the aggregate Exercise Price shall remain the same, or

 

(ii)           this Warrant become immediately exercisable by you prior to the
Change in Control.

 

(d)           Subject to Section 5, this Agreement shall not in any way affect
the right of the Corporation to adjust, reclassify, reorganize, otherwise change
its capital or business structure, to merge, consolidate, dissolve, liquidate,
or sell or transfer all or any part of its business or assets, and in any such
transaction involving only cash consideration you shall be deemed to have
elected to receive cash pursuant to Section 3(c)(ii) if so provided in the
agreement providing for such transaction.

 

4.             Exercise of Warrant.  (a) In order to exercise this Warrant with
respect to all or any part of the Warrant Shares for which this Warrant is
exercisable, you (or any other person or persons exercising the Warrant in
accordance with the terms hereof) must take the following actions:

 

(i)            Execute and deliver to the Corporation an Exercise Notice for the
Warrant Shares for which the Warrant is exercised (the “Purchased Shares”) which
Exercise Notice (1) states the number of Purchased Shares (which must be a whole
number of shares) and (2) is signed or otherwise given by you (or any other
authorized person exercising the Warrant).

 

(ii)           Pay the aggregate Exercise Price for the Purchased Shares, at the
time of delivery of the Exercise Notice, (1) in cash or an equivalent means
acceptable to

 

6

--------------------------------------------------------------------------------


 

the Corporation, or (2) with shares of Common Stock owned by you (including
shares received upon exercise of the Warrant or restricted shares, if any,
already held by you) and having a Fair Market Value at least equal to the
aggregate Exercise Price for the shares of Common Stock to which the Warrant is
being exercised, or (3) by any combination of clauses (1) and (2), or (4) by net
issue exercise, pursuant to which the Corporation will issue to you a number of
shares of Common Stock as to which the Warrant is exercised, less a number of
shares with a Fair Market Value as of the date of exercise equal to the Exercise
Price.  The number of shares to settle the transaction shall be the gross number
of shares (subject to the transaction, e.g., [                ] in the case of a
full exercise), multiplied by the Exercise Price, and divided by the SA (as
defined below).  If shares of Common Stock are used for payment of all or any
portion of the Exercise Price, then (for purposes of payment of the Exercise
Price) those shares of Common Stock shall be deemed to have a cash value equal
to their aggregate Fair Market Value determined as of the date of the delivery
of the Exercise Notice, giving effect to all purchases of Warrant Shares.

 

(iii)          Certify in a writing reasonably acceptable to the Corporation
that you have complied with the provisions of Section 6 hereof at all times
since the Date of Purchase and, if the Warrant is exercised in respect of fewer
than the total Warrant Shares to which this Warrant then relates, that you will
continue to comply with such covenants in respect of the Warrant Shares which
remain subject to this Warrant.

 

(b)           Notwithstanding any other provision hereof, the number of shares
of Common Stock that you shall receive upon a full or partial exercise of the
Warrant shall be adjusted upward or downward, as the case may be, based upon the
following formula:

 

QA = (SA – K) x Q / ST

 

Where:

 

·            QA is the adjusted number of shares of Common Stock to be received,
rounded to the nearest whole number.

 

·            SA is the average reported closing sales price for the Common Stock
over the 22 most recent days of trading on a stock exchange, if so traded,
ending on the last trading day prior to the date of the Corporation’s receipt of
a Notice of Exercise (the “Exercise Date”).  If the Warrant Shares are not
traded on a national securities exchange on the Exercise Date, then the value of
such Warrant Shares for the purposes of this Section 4(b) shall be deemed to be
the Fair Market Value.

 

·            K is the Exercise Price.

 

·            Q is the unadjusted number of shares of Common Stock.

 

·            ST is the Fair Market Value of the Warrant Shares on the last
trading day prior to the Exercise Date.

 

7

--------------------------------------------------------------------------------


 

For purposes of clarity, if QA calculated as above results in a negative number,
it shall be set to zero.

 

For example, if you held a warrant to purchase 100 Warrant Shares with an
exercise price of $5, the Fair Market Value of the Warrant Shares on the
Exercise Date was $10, and the average trading price over the last 22 trading
days was $11, then you would receive $600 worth of Common Stock or 60 shares of
Common Stock; conversely, if the average trading price over the last 22 trading
days was $9, you would receive $400 worth of Common Stock or 40 shares of Common
Stock.

 

(c)                                  As soon as practicable after the Exercise
Date, the Corporation shall issue to or on behalf of the Warrant holder (or any
other person or persons exercising this Warrant in accordance with the terms
hereof) a certificate for the purchased Warrant Shares, with the appropriate
legends affixed thereto.

 

(d)                                 In no event may this Warrant be exercised
for any fractional shares.  Fractional shares shall be satisfied in cash.

 

(e)                                  The Warrant shall not be deemed to have
been exercised unless all of these requirements are satisfied.

 

(f)                                   Repurchase Right.  The Company will have
the right (the “Repurchase Right”) to repurchase this Warrant (or in the event
the Warrant has been exercised, the Repurchasable Purchased Shares) upon
termination of your employment for any reason or upon your failure to commence
employment with the Company, for any reason, on or prior to the Effective Date
(any such event, a “Repurchase Event”).  The Repurchase Right may be exercised
by the Company within 90 days following the date of such event (the “Repurchase
Period”), and during the Repurchase Period, the Repurchasable Purchased Shares
may not be sold.  The Repurchase Right may be exercised by the Company by giving
the holder written notice on or before the last day of the Repurchase Period of
its intention to exercise the Repurchase Right, and, together with such notice,
tendering to the holder an amount equal to the fair market value of this Warrant
(as reasonably determined by the Board of Directors) or, if Repurchasable
Purchased Shares are being repurchased, an amount equal to the Fair Market Value
of the Repurchasable Purchased Shares.  Upon exercise of the Repurchase Right,
you (or your successor in interest) will deliver to the Company this Warrant or,
if applicable, the stock certificate or certificates representing the
Repurchasable Purchased Shares being repurchased, in each case, duly endorsed
and free and clear of any and all liens, charges, and encumbrances.  If this
Warrant (or, if applicable, the Repurchasable Purchased Shares) are not
purchased by the Company pursuant to its exercise of the Repurchase Right, you
and your successor in interest, if any, will thereafter beneficially own this
Warrant or any Purchased Shares in his or her possession subject to all of the
provisions of this Agreement, including the transferability restrictions.

 

5.                                      Adjustment Provisions.  The number of
shares of Common Stock that may be acquired under the Warrant, shall be subject
to adjustment, from time to time, in accordance with the following provisions:

 

8

--------------------------------------------------------------------------------


 

(a)                                 If at any time or from time to time, the
Corporation shall subdivide as a whole (by reclassification, by a stock split,
by the issuance of a distribution on stock payable in stock or otherwise,
including a cash or in-kind dividend designated as such by the Board of
Directors) the number of shares of Common Stock then outstanding into a greater
number of shares of Common Stock, then (a) the number of shares of Common Stock
that may be acquired under the Warrant shall be increased proportionately and
(b) the Exercise Price for each share of Common Stock subject to the Warrant
shall be reduced proportionately, without changing the aggregate purchase price
as to which the Warrant remains exercisable.

 

(b)                                 If at any time or from time to time, the
Corporation shall consolidate as a whole (by reclassification, reverse stock
split, or otherwise) the number of shares of Common Stock then outstanding into
a lesser number of shares of Common Stock, then (a) the number of shares of
Common Stock that may be acquired under the Warrant shall be decreased
proportionately, and (b) the Exercise Price for each share of Common Stock
subject to the Warrant shall be increased proportionately, without changing the
aggregate purchase price or value as to which the Warrant remains exercisable.

 

(c)                                  Should any other change be made to the
Common Stock by reason of any exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, appropriate adjustments shall be made to the class of securities
subject to this Warrant in such manner and to the extent deemed appropriate by
the Board of Directors.

 

(d)                                 Whenever the number of shares of Common
Stock subject to the Warrant is required to be adjusted as provided in this
Section 5, the Corporation shall, within 30 days following such adjustment,
prepare and give to you a written notice setting forth, in reasonable detail,
the event requiring adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the change in price and the number of
shares of Common Stock, other securities, cash or property purchasable subject
to the Warrant after giving effect to the adjustment.

 

(e)                                  Adjustments under Section 5(a), (b) and
(c) shall be made by the Board of Directors, and its determination as to what
adjustments shall be made and the extent thereof shall be final, binding and
conclusive.  No fractional interest shall be issued on account of any such
adjustments.

 

6.                                      Transferability.  (a) This Warrant may
be assigned in whole or in part during your lifetime either as (i) a gift to one
or more members of your Immediate Family or to a trust in which you and/or one
or more such family members hold more than 50% of the beneficial interest or
(ii) pursuant to a domestic relations order.  The assigned portion shall be
exercisable only by the person or persons who acquire a proprietary interest in
the Warrant pursuant to such assignment.  The terms applicable to the assigned
portion shall be the same as those in effect for this Warrant immediately prior
to such assignment and shall be set forth in such documents issued to the
assignee as the Board of Directors may deem appropriate.

 

(b)                                 Except for assignments to a person or an
entity expressly permitted pursuant to the first sentence of Section 6(a) (a
“Permitted Transferee”), the Warrant may not be

 

9

--------------------------------------------------------------------------------


 

assigned, transferred, pledged, or otherwise hypothecated by you or any
Permitted Transferee.  Additionally, you or any Permitted Transferee may not
hedge or enter into any derivative or other transaction in respect of the
Warrant Shares (the intention of the parties being that you, together with any
Permitted Transferee, shall maintain a net long position in respect of the
Warrant Shares).  You shall (i) cause any Permitted Transferee to comply with
the covenants herein and (ii) upon the written request of the Corporation
certify as to your compliance with the covenants herein from time to time.

 

(c)                                  Notwithstanding anything to the contrary
herein, the covenants and limits on transferability in this Section 6 shall
terminate on the earliest of (x) the Exercise Date, (y) the termination of your
employment by the Corporation without Cause or by you for Good Reason, or (z) a
Change in Control.

 

7.                                      Delivery of Certificates of Stock. 
After the exercise of the Warrant the Corporation shall promptly issue and
deliver a certificate representing the number of shares of Common Stock as to
which the Warrant has been exercised after the Corporation receives (a) the
Exercise Notice, (b) payment of the Exercise Price, and (c) any tax withholding
as may be requested.  The value of the shares of Common Stock shall not bear any
interest owing to the passage of time.

 

8.                                      Rights as a Stockholder.  You shall have
no right as a stockholder with respect to any shares covered by this Agreement
unless and until a certificate representing those shares is issued in your name.

 

9.                                      Rights Offerings.  If at any time the
Corporation shall distribute rights or warrants to all or substantially all
holders of its Common Stock entitling them, for a period of not more than 45
days, to subscribe for or purchase shares of Common Stock at a price per share
less than the Fair Market Value of the Common Stock on the last trading day
preceding the date on which the Board of Directors declares such distribution of
rights or warrants, the Exercise Price in effect immediately prior to the close
of business on the record date for such distribution shall be reduced
immediately thereafter to the price determined by multiplying such Exercise
Price by the quotient of (x) the number of shares of Common Stock outstanding at
the close of business on such record date plus the number of shares of Common
Stock which the aggregate of the offering price of the total number of shares of
Common Stock so offered for subscription or purchase would purchase at such Fair
Market Value divided by (y) the number of shares of Common Stock outstanding at
the close of business on such record date plus the number of shares of Common
Stock so offered for subscription or purchase.  In such event, the number of
shares of Common Stock issuable upon the exercise of the Warrant as in effect
immediately prior to the close of business on such record date shall be
increased immediately thereafter to the amount determined by multiplying such
number by the quotient of (x) the Exercise Price in effect immediately prior to
the adjustment contemplated by the immediately preceding sentence divided by
(y) the new Exercise Price determined in accordance with the immediately
preceding sentence.  In case any rights or warrants referred to in this
Section 9 in respect of which an adjustment shall have been made shall expire
unexercised and any shares that would have been underlying such rights or
warrants shall not have been allocated pursuant to any backstop commitment or
any similar arrangement, the Exercise Price and the number of shares of Common
Stock issuable upon exercise of the Warrant then in effect shall be readjusted
at the

 

10

--------------------------------------------------------------------------------


 

time of such expiration to the Exercise Price that would then be in effect and
the number of Shares that would then be issuable upon exercise of the Warrant if
no adjustment had been made on account of such expired rights or warrants.

 

10.                               Tender or Exchange Offers.  If the Corporation
or any subsidiary of the Corporation shall consummate a tender or exchange offer
for all or any portion of the Common Stock for a consideration per share with a
Fair Market Value greater than the Fair Market Value of the Common Stock on the
date such tender or exchange offer is first publicly announced (the
“Announcement Date”), the Exercise Price in effect immediately prior to the
expiration date for such tender or exchange offer shall be reduced immediately
thereafter to the price determined by multiplying such Exercise Price by the
quotient of (x) the Fair Market Value of the Common Stock on the Announcement
Date minus the Premium Per Post-Tender Share divided by (y) the Fair Market
Value of the Common Stock on the Announcement Date.  In such event, the number
of shares of Common Stock issuable upon the exercise of the Warrant as in effect
immediately prior to such expiration date shall be increased immediately
thereafter to the amount determined by multiplying such number by the quotient
of (x) the Exercise Price in effect immediately prior to the adjustment
contemplated by the immediately preceding sentence divided by (y) the new
Exercise Price determined in accordance with the immediately preceding
sentence.  As used in this Section 10 with respect to any tender or exchange
offer, “Premium Per Post-Tender Share” means the quotient of (x) the amount by
which the aggregate Fair Market Value of the consideration paid in such tender
or exchange offer exceeds the aggregate Fair Market Value on the Announcement
Date of the shares of Common Stock purchased therein divided by (y) the number
of shares of Common Stock outstanding at the close of business on the expiration
date for such tender or exchange offer (after giving pro forma effect to the
purchase of shares being purchased in the tender or exchange offer).

 

11.                               Furnish Information.  You shall furnish to the
Corporation all information requested by the Corporation to enable it to comply
with any reporting or other requirement imposed upon the Corporation by or under
any applicable statute or regulation.

 

12.                               Registration and Listing of Warrant Shares. 
The Corporation shall file a registration statement with the Securities and
Exchange Commission to register the sale of Warrant Shares as soon as reasonably
practicable.  The Corporation will file a listing application for listing on
NYSE with respect to the Warrant Shares as soon as practicable after the date
hereof.

 

13.                               Obligation to Exercise.  The purchase of the
Warrant through this Agreement shall impose no obligation upon you to exercise
the same or any part thereof.

 

14.                               Remedies.  You shall be entitled to recover
from the Corporation reasonable fees incurred in connection with the enforcement
of the terms and provisions of this Agreement, whether by an action to enforce
specific performance or for damages for its breach or otherwise.

 

15.                               Right of the Corporation and Subsidiaries to
Terminate Employment.  Nothing contained in this Agreement shall confer upon you
the right to continue in the employ of the Corporation or any subsidiary, or
interfere in any way with the rights of the Corporation or any subsidiary to
terminate your employment at any time.

 

11

--------------------------------------------------------------------------------


 

16.                               Exchange Act Compliance.  The Board of
Directors shall take all steps necessary to ensure that the purchase and
exercise of the Warrant are exempt from Section 16(b) of the Exchange Act.

 

17.                               No Guarantee of Interests.  The Board of
Directors and the Corporation do not guarantee the Common Stock of the
Corporation from loss or depreciation.

 

18.                               Corporation Action.  Any action required of
the Corporation shall be by resolution of its Board of Directors or by a person
or committee authorized to act by resolution of the Board of Directors.

 

19.                               Severability.  If any provision of this
Agreement is for any reason held to be illegal, invalid, or to violate any law
or listing requirement applicable to the Corporation, the illegality,
invalidity, or violation shall not affect the remaining provisions hereof, but
such provision shall be fully severable and this Agreement shall be construed
and enforced as if the illegal or invalid provision had never been included
herein and you and the Corporation shall amend this Agreement, preserving, to
the maximum extent reasonably possible, the intended economic effects of this
Agreement as executed by the parties hereto.

 

20.                               Notices.  Whenever any notice is required or
permitted hereunder, such notice must be in writing and personally delivered or
sent by electronic facsimile transmission.  Any such notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the next
Business Day after which it is personally delivered or transmitted by electronic
facsimile to the person who is to receive it at the address which such person
has theretofore specified by written notice delivered in accordance herewith.

 

The Corporation and you agree that any notices shall be given to the Corporation
or to you at the following addresses; provided that the Corporation or you may
change, at any time and from time to time, by written notice to the other, the
address which it or he had previously specified for receiving notices.

 

Corporation:

 

The Howard Hughes Corporation
One Galleria Tower
13355 Noel Road, Suite 950
Dallas, Texas 75240
Attn: Office of the General Counsel

 

 

 

with a copy simultaneously by like means to:

 

William A. Ackman, Chairman of the Board
888 Seventh Avenue, 42nd Floor
New York, NY 10019

 

 

 

Holder:

 

At your current address as shown in the Corporation’s records.

 

21.                               Waiver of Notice.  Any person entitled to
notice hereunder may waive such notice.

 

12

--------------------------------------------------------------------------------


 

22.                               Successors.  This Agreement shall be binding
upon you, your legal representatives, heirs, legatees and distributees, and upon
the Corporation, its successors and assigns.

 

23.                               Headings.  The titles and headings of Sections
are included for convenience of reference only and are not to be considered in
construction of the provisions hereof.

 

24.                               Governing Law.  All questions arising with
respect to the provisions of this Agreement shall be determined by application
of the laws of the State of Delaware except to the extent Delaware law is
preempted by federal law.

 

25.                               Word Usage.  Words used in the masculine shall
apply to the feminine where applicable, and wherever the context of this
Agreement dictates, the plural shall be read as the singular and the singular as
the plural.

 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer as of the Date of Purchase first above written.

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Grant Herlitz

 

 

 

Grant Herlitz

 

 

 

President

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

 

 

/s/ David R. O’Reilly

 

 

David R. O’Reilly

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

SECTION 83(b) ELECTION

 

This statement is made under Section 83(b) of the Internal Revenue Code of 1986,
as amended, pursuant to Treasury Regulations Section 1.83-2.

 

1.                                      The taxpayer who purchased the property
is:

 

Name:  David R. O’Reilly

 

Address:

 

 

 

Social Security No.:                         

 

2.                                      The property with respect to which the
election is made is a warrant (the “Warrant”) to purchase [               ]
shares of the common stock, par value $0.01 per share, (the “Shares”) of The
Howard Hughes Corporation (the “Corporation”).

 

3.                                      The property was purchased on
                 , 2016 (the “Date of Purchase”).

 

4.                                      The taxable year for which the election
is made is the calendar year 2016.

 

5.                                      Pursuant to the terms of the Warrant
Purchase Agreement (the “Agreement”) the Warrant will be fully vested and
nonforfeitable on Date of Purchase.

 

6.                                      The fair market value of such property
at the time of transfer (determined without regard to any restriction other than
a restriction which by its terms will never lapse) is
$[                       ].

 

7.                                      The amount paid for such property is
$[                       ].

 

8.                                      A copy of this statement was furnished
to the Corporation, from whom the taxpayer purchased such property.

 

9.                                      This statement is executed on
                    ,       .

 

 

 

 

Signature of Spouse (if any)

 

Signature of Taxpayer

 

This election must be filed with the Internal Revenue Service Center with which
the taxpayer files his or her federal income tax returns and must be filed
within 30 days after the Date of Purchase.  This filing should be made by
registered or certified mail, return receipt requested.  The taxpayer must
retain two copies of the completed form for filing with his or her federal and
state tax returns for the current tax year and an additional copy for his or her
records.

 

A-1

--------------------------------------------------------------------------------